per curiam:
Una vez más nos vemos en la obligación de suspender inmediata e indefinidamente al Ledo. José Feli-ciano Rodríguez del ejercicio de la abogacía y la notaría por incumplir con los postulados éticos que, como mínimo, debe cumplir todo miembro de la profesión. En esta ocasión in-tervenimos disciplinariamente con éste por infringir los Cánones 9, 12, 15, 18, 20, 29, 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX. Veamos.
f—i
El Ledo. José Feliciano Rodríguez (querellado) fue admi-tido al ejercicio de la abogacía el 9 de enero de 1970 y a la práctica de la notaría el 11 de febrero del mismo año. El 17 de agosto de 2012, la Sra. Allison Cuevas Peguero (quere-llante) presentó una queja contra el licenciado Feliciano Rodríguez. La queja surgió como consecuencia de un pro-ceso judicial de relaciones de familia en que el querellado se desempeñaba como representante legal del Sr. Ostris Anthony Pared Espinal, quien había instado el referido pleito contra la querellante.(1) En síntesis, esta última cuestionó la forma como el querellado se condujo a través del proceso judicial. En vista de ello, es importante exponer varios incidentes procesales ocurridos en aquel momento.
Surge del expediente que, mientras se llevaba a cabo el proceso judicial sobre relaciones de familia, el querellado presentó una moción en la cual solicitó la descalificación de *374la Leda. Wendy Lind Casado, representante legal de la querellante. En ella adujo que la licenciada Lind y la que-rellante conspiraron para secuestrar a la menor habida en-tre ambas partes y, con ello, extorsionar al señor Pared Espinal.(2) Además, alegó que éstas desarrollaron un plan para producirle el Síndrome de Estocolmo a la menor, que habían cometido graves faltas y delitos, que manipularon el caso con funcionarios de los tribunales, que estaban uti-lizando el proceso judicial para presionar al señor Pared Espinal, además de realizar otras imputaciones personales contra la querellante y su abogada. Ante estos señalamien-tos, la licenciada Lind solicitó la descalificación del licen-ciado Feliciano Rodríguez por haberla atacado al levantar falsas alegaciones en su contra.(3)
Luego de sometidas ambas solicitudes de descalifica-ción, el querellado citó a la licenciada Lind para realizarle una deposición. Esta se opuso y solicitó una orden protec-tora al tribunal para impedirla. Subsiguientemente, el li-cenciado Feliciano Rodríguez presentó otra moción al Tribunal de Primera Instancia en la cual peticionó la descalificación de la licenciada Lind. Se fundamentó en que el Canon 22 del Código de Ética Profesional, 4 LPRA Ap. IX, prohibía que un abogado actuara en un caso como testigo de una de las partes.
Consecuentemente, el foro primario señaló una vista para discutir las solicitudes de descalificación. Tras ser sus-pendida la vista en varias ocasiones a petición del licenciado Feliciano Rodríguez, éste solicitó ser relevado de la repre-sentación legal del señor Pared Espinal por “diferencias *375irreconciliables e insalvables”.(4) De hecho, llegado el día en que debía celebrarse la vista para atender las solicitudes de descalificación, el querellado se ausentó sin que el tribunal hubiera atendido la moción de renuncia a la representación legal. Ante este hecho, el Tribunal de Primera Instancia de-claró “no ha lugar” la solicitud de renuncia de representa-ción legal, pautó la vista para otra fecha y ordenó la compa-recencia del querellado al nuevo señalamiento. Este último volvió a ausentarse. Así las cosas, el foro primario declaró “no ha lugar” la moción de descalificación que presentó el querellado y “ha lugar” la solicitud de descalificación que presentó la licencia Lind.(5)
A pesar de lo anterior, el querellado acudió posterior-mente al Tribunal de Apelaciones en representación del señor Pared Espinal con el objetivo de que se revocaran varias determinaciones que realizó el foro primario en va-rias fechas.*(6) Empero, recurrió fuera del término corres-pondiente y sin incluir el apéndice del recurso, por lo que el foro apelativo lo desestimó.
Una vez sometida la queja ante nuestra consideración, el 21 de octubre de 2012 el querellado solicitó su desestimación.(7) Argüyó que la queja era ilegible, que es-taba en manuscrito y que se trataba de una represalia por parte de la querellante y de su abogada por haber solicitado la descalificación de esta última. Atribuyó la presentación de la queja en su contra, de igual manera, a que poco tiempo antes el señor Pared Espinal había presentado una queja *376contra la licenciada Lind ante este Tribunal. Asimismo, aunque no presentó prueba sobre ello, cuestionó la salud mental de la querellante.
El 25 de enero de 2013 denegamos la solicitud de des-estimación y concedimos diez días al querellado para con-testar la queja. En su contestación, el licenciado Feliciano Rodríguez, en síntesis, alegó que no realizó las expresio-nes que le imputó la querellante y negó las alegaciones en su contra.(8) Además, reiteró los argumentos esbozados en su moción de desestimación y adujo haber actuado diligentemente.
Así, pues, procedimos a remitir el asunto a la Oficina de la Procuradora General para que sometiera un informe so-bre los hallazgos de su investigación. En su informe la Pro-curadora General describió las alegaciones del querellado como “reprochables, impropias e imprudentes”.(9) Sostuvo que incumplir con las órdenes del tribunal al no comparecer a las vistas y abandonar el caso sin estar autorizado a re-nunciar a la representación legal era contrario a las normas éticas con las que debe cumplir un abogado. Como conse-cuencia, concluyó que el querellado infringió los Cánones 9, 12, 15, 18, 20, 29, 35 y 38 del Código de Ética Profesional, supra.
El 7 de mayo de 2014 el querellado presentó su contesta-ción al informe. Argüyó que no existía prueba clara, robusta ni convincente de que incurrió en tales violaciones éticas y que
[e]n los casos de relaciones de familia suele generarse un in-menso antagonismo entre las partes. Y que según queda de-mostrado, el Sr. Pared y la Sra. Cuevas han recurrido a una forma indecorosa de hacer alegaciones, [sic] Utilizando len-guaje inapropiado y ofensivo.
Es menester señalar, que las expresiones difundidas en los escritos que señala la Procuradora, fueron manifiestos de co raje y animosidad producida por estas circunstancias en las *377mociones presentadas por el Sr. Pared, luego de que estas fue-ran firmadas por el suscribiente. Es decir, el suscribiente [n]o fue quien hizo esas expresiones. Ni en contra de la Sra. Cuevas, ni la Leda. Lind. (Énfais suplido y en el original).(10)
Luego de los trámites de rigor, que incluyeron la presen-tación de la querella correspondiente por la Oficina de la Procuradora General,(11) así como la contestación del licen-ciado Feliciano Rodríguez, nombramos a la Hon. Crisanta González Seda, exjueza del Tribunal de Primera Instancia, para que en calidad de Comisionada Especial recibiera la prueba y nos rindiera un informe con las determinaciones de hechos y las recomendaciones que estimara pertinentes. Celebradas varias vistas por la Comisionada Especial, el 24 de noviembre de 2016 rindió su informe. En éste coin-cidió con las determinaciones y conclusiones de la Procura-dora General. Particularmente, expuso que era el cliente quien redactaba los escritos y que el querellado no siempre les hacía correcciones ni verificaba si las correcciones se incorporaban antes de firmarlos. Determinó que las alega-ciones hechas contra la licenciada Lind al solicitar su des-calificación no estuvieron apoyadas por prueba alguna. Sostuvo, también, que el querellado no mostró arrepenti-miento por su conducta.
Así las cosas, el caso quedó sometido en sus méritos para la adjudicación por esta Curia. Examinado el marco fáctico que antecede, procedemos a exponer el derecho aplicable.
HH I—I
 Sabido es que el Código de Ética Profesional esta-blece las normas de conducta éticas que como mínimo debe *378cumplir todo miembro de la clase togada. Por ello, la meta de cada abogado deber ser el conducirse a un nivel superior al estándar mínimo que establecen los referidos cánones. (12) Sus actuaciones deben ser cónsonas con la rea-lidad de que “son funcionarios del Tribunal y ministros or-denados de la justicia; como tales, sus actuaciones deben estar encaminadas a mantener un orden jurídico íntegro y eficaz, orientado esencialmente por los principios de vida democrática y de respeto a la inviolable dignidad del ser humano”.(13) Es indispensable que los abogados sean cons-cientes de que “[e] 1 ejercicio diligente, responsable y com-petente de la profesión de la abogacía figura como un su-puesto fundamental en el quehacer de los profesionales del Derecho”. (14)
A. Deberes del abogado hacia los tribunales
El Canon 9 del Código de Ética Profesional, supra, establece, en lo pertinente, que
[e]l abogado debe observar para con los tribunales una con-ducta que se caracterice por el mayor respeto. Ello incluye la obligación de desalentar y evitar ataques injustificados o aten-tados ilícitos contra los jueces o contra el buen orden en la administración de la justicia en los tribunales. En casos donde ocurrieren tales ataques o atentados, el abogado debe interve-nir para tratar de restablecer el orden y la buena marcha de los procedimientos judiciales.
El deber impuesto por este canon, el cual está directamente relacionado con la obligación de todo abogado de propiciar la buena administración de la justicia, exige el cumplimiento diligente de las obligaciones asumidas y las órdenes de los foros judiciales.(15) Precisamente, hemos re-conocido que “el menosprecio que demuestra un abogado *379que desatiende las órdenes o los requerimientos oficiales trastoca y afecta nuestra función reguladora de la profe-sión legal en Puerto Rico”, por lo que quebranta el canon precitado. (16) En In re Rodríguez García, 197 DPR 515, 529-530 (2017), hicimos ciertas expresiones sobre la norma ética contenida en el Canon 9, las cuales resulta oportuno exponer in extenso a continuación:
En las innumerables ocasiones que hemos interpretado esta parte del Canon 9 del Código de Ética Profesional, supra, he-mos reconocido que la falta de respeto que allí se sanciona es la que menosprecia la autoridad de los tribunales, ya sea porque un abogado se dirigió de forma soez, indecorosa o vulgar, des-acató las órdenes emitidas por los foros judiciales o sus depen-dencias, no notificó cambios en su dirección postal o física, realizó imputaciones o ataques infundados a un juez, cues-tionó maliciosamente la dignidad, honestidad y ecuanimidad de los miembros de la Judicatura, propició un trato discrimi-natorio e incurrió en incomparecencias injustificadas, entre otras. Véanse: In re Crespo Enríquez, [147 DPR 656 (1999)]; In re Irizarry Irizarry, 190 DPR 368 (2014); In re Betancourt Medina, 183 DPR 821 (2011); In re Nieves Nieves, 181 DPR 25 (2011); In re Valcárcel Mulero I, 142 DPR 41 (1997). En un sentido más específico, el deber de respeto que surge del Canon 9 del Código de Ética Profesional, supra, se manifiesta en dos vertientes específicas: el mandato de respetar las órdenes y directrices emitidas por los tribunales (respeto a la autoridad judicial) y la obligación de respetar a los jueces, empleados y funcionarios del tribunal en sus comparecencias e interaccio-nes con estos (respeto de carácter cívico). S. Steidel Figueroa, Ética y responsabilidad disciplinaria del abogado, San Juan, Pubs JTS, 2010, pág. 312. (Énfasis suplido).
Incumplir con la obligación impuesta por el Canon 9 del Código de Etica Profesional, supra, amerita san-ciones disciplinarias que podrían incluir la suspensión in-definida del ejercicio de la profesión de la abogacía.(17)
Cónsono con lo anterior, el Canon 12 del Código de Etica Profesional, supra, impone a los miembros de la pro-*380fesión el deber de “ser puntual [es] en su asistencia y conciso [s] y exacto [s] en el trámite y presentación de las causas”, lo que conlleva “el desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dila-ciones en su tramitación y solución”. El incumplimiento continuo con lo antes mencionado demuestra el desconoci-miento de los principios éticos más básicos, que exigen el mayor respeto hacia los juzgadores(18)
Cabe destacar que reiteradamente hemos reconocido que “ ‘[l]a obligación establecida por el Canon 12 [...] ha de cumplirla el abogado en todas las etapas de un litigio, y comprende el acatar fielmente las órdenes del Tribunal’ ”. (Corchetes en el original)(19) Por ello, “la incom-parecencia injustificada a las vistas señaladas por el tribunal, así como las actuaciones y omisiones que coloquen en riesgo la causa de acción de los clientes, son infracciones patentes” al Canon 12 del Código de Etica Profesional, supra. (20)
Por otro lado, el Canon 15 del Código de Ética Profesional, supra, establece la conducta que debe obser-var la clase togada respecto a los testigos y los litigantes. En lo pertinente, este canon dispone, en lo pertinente, lo siguiente:
Un abogado debe tratar a los testigos y litigantes adversa-rios con respeto y consideración. No debe actuar inspirado por la animosidad ni por los prejuicios de su cliente ni debe per-mitir que éste dirija el caso ni que se convierta en el dueño de la conciencia del abogado.
Será impropio utilizar los procedimientos legales en forma irrazonable o con el fin de hostigar la parte contraria(21)
*381En In re Irisarri Castro, 172 DPR 193, 210 (2007), manifestamos que si bien es cierto que el abogado tiene la obligación de defender la causa del cliente que le fue enco-mendada con gran vigor, energía y vehemencia, ello no im-plica que éste pueda ser irrespetuoso o imprudente. Es de-cir, los abogados como “actores principales en la litigación, deben ejercer, al máximo de sus facultades, el deber de cortesía, respeto y consideración que les impone el mencio-nado canon”. (Enfasis suprimido)(22) Para que pueda darse un ambiente de respeto y consideración como exige el Canon 15, supra, “[e]l abogado debe evitar, en todo momento, que sus expresiones puedan ser interpretadas por los de-más participantes del proceso judicial como que pone en tela de juicio su honradez, moral y honestidad”. (Énfasis suprimido)(23) Éstos tienen “que evitar el uso del lenguaje grosero o hacer imputaciones falsas y desprovistas de una razonable presunción de corrección”(24)
B. Deberes del abogado hacia los clientes
El Código de Ética Profesional establece que la relación entre el abogado y su cliente
[...] debe fundamentarse en la absoluta confianza. Sujeto a las exigencias que surgen de las obligaciones del abogado para con la sociedad, las leyes y los tribunales, todo miembro del foro legal le debe a sus clientes un trato profesional caracteri-zado por la mayor capacidad, la más devota lealtad y la más completa honradez. El abogado debe poner todo su empeño en llevar a cabo en esa forma su gestión profesional, y no debe dejar de cumplir con su deber por temor a perder el favor judicial o por miedo a perder la estimación popular. (Énfasis suplido)(25)
*382A la luz de estos principios, el Canon 18 del Có-digo de Ética Profesional, supra, impone al abogado la obli-gación de rendir una labor idónea de competencia y diligen-cia; labor incompatible con la desidia, la despreocupación y la displicencia de los asuntos que se le han encomendado.(26) Al así hacerlo, el Canon 18, supra, establece lo siguiente:
Será impropio de un abogado asumir una representación profesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable.
Este deber de desempeñarse en forma capaz y diligente no significa que el abogado puede realizar cualquier acto que sea conveniente con el propósito de salir triunfante en las causas del cliente. La misión del abogado no le permite que en de-fensa de un cliente viole las leyes del país o cometa algún engaño. Por consiguiente, al sostener las causas del cliente, debe actuar dentro de los límites de la ley, teniendo en cuenta no sólo la letra de ésta, sino el espíritu y los propósitos que la informan. No debe tampoco ceder en el cumplimiento de su deber por temor a perder el favor judicial ni la estimación popular. No obstante, un abogado puede asumir cualquier re-presentación profesional si se prepara adecuadamente para ello y no impone gastos ni demoras irrazonables a su cliente y a la administración de la justicia. (Enfasis suplido).
El deber de diligencia que impone este canon a “ ‘implica que el [abogado] realice las gestiones que le fueron encomendadas en momento oportuno, en forma ade-cuada y sin dilaciones que puedan afectar la pronta solu-ción de la controversia’ ”. (Corchetes en el original).(27) A tenor con esto, es impropio que “el abogado presente la acción correspondiente para luego desligarse del trámite *383del pleito”.(28) Ello pondría en peligro los derechos de su cliente y entorpecería la administración de la justicia.(29)
Asimismo, como parte de los deberes del abogado hacia su cliente, el Canon 20 del Código de Ética Profesio-nal, supra, es diáfano al consagrar que "cuando el abogado haya comparecido ante un tribunal en representación de un cliente no puede ni debe renunciar la representación profesional de su cliente sin obtener primero el permiso del tribunal y debe solicitarlo solamente cuando exista una ra-zón justificada e imprevista para ello”. (Énfasis suplido).(30) Es decir, este precepto ético establece que “ [1] a renuncia del abogado está sujeta a que el foro pertinente la autorice y a que él tome las medidas razonables para evitar ocasio-narle un perjuicio a los derechos sustantivos de su representado”.(31) No hay duda en cuanto a que un abogado “no queda relevado de su responsabilidad con un cliente hasta que el tribunal así lo disponga [...] ”.(32)
C. Deberes del abogado hacia los compañeros y la profesión
El Código de Ética Profesional contiene disposi-ciones específicas en cuanto a la relación de un abogado con sus compañeros y la profesión. Conforme establece el Canon 29 del Código de Ética Profesional, supra,
[/los clientes, no los abogados, son los litigantes. Cualquier rencor que exista entre los clientes no debe afectar la conducta de los abogados entre sí ni las relaciones hacia el litigante contrario. Debe evitarse escrupulosamente toda cuestión personal entre los abogados. En el trascurso de un juicio es impropio aludir a la historia personal o peculiaridades individuales o idiosincrasias del abogado adversario. Los coloquios entre abogados que causan dilaciones y provocan disputas deben también evitarse.
*384Será altamente impropio de un abogado hacer imputaciones falsas que afecten la reputación y el buen nombre de un compañero. Cuando existan fundados motivos de quejas graves contra colegas, es el deber del abogado someter sus cargos a las autoridades competentes, debiendo utilizar para ello los medios propios que dispone la ley. (Enfasis suplido).
Nótese que existe una “estatura moral e intelec-tual inherente al ejercicio de la abogacía [que] impone un debate jurídico libre de personalismos y posiciones subjeti-vas que lo degraden a vulgar diatriba”. (Enfasis suprimido).(33) En vista de ello, en In re Irisarri Castro, supra, expresamos que
[s]i en el ardor de las defensas, en determinadas circunstancias, se acaloran los ánimos y se provocan distanciamientos, ello no debe perdurar; sobrevenida la calma reflexiva, debe reanudarse sin demora ese estilo, para mantener la dignidad y jerarquía de la profesión. Asimismo, hemos manifestado que la defensa del cliente no puede ser excusa para la falta de respeto y, menos, para lastimar la dignidad personal del abogado de la parte contraria. La práctica de la abogacía exige un constante respeto hacia los tribunales. Para reclamar derechos y solventar contro-versias no es menester lastimar la dignidad personal ni insti-tucional de los miembros de la Judicatura, así como de ninguna otra persona. (Escolio y énfasis suprimidos).(34)
Por su parte, el Canon 35 del Código de Ética Profesional, supra, resalta los principios de sinceridad y honradez que deben permear la profesión de la abogacía. Al así hacerlo, dispone que “[l]a conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada”.(35) Seguidamente —como es lógico pensar— establece que “[n]o es sincero ni honrado el utilizar medios que sean [incompatibles] con la verdad ni se debe inducir al juzgador a error utilizando artificios o *385una falsa relación de los hechos o del derecho”. (36) Este pre-cepto ético se fundamenta en que, como hemos expresado antes, “[l]a verdad es una cualidad ínsita e inseparable del ejercicio de la abogacía”. (Énfasis suprimido)(37)
Al aplicar este canon, hemos afirmado que “[n]o es defensa, por consiguiente, no haber procedido delibera-damente, de mala fe, con la intención de engañar o defrau-dar, como tampoco que no se le haya causado perjuicio a un tercero”.(38) “[T]odo el entramado de nuestro sistema judicial se erige sobre la premisa de que los abogados, sobre quienes recae principalmente la misión de administrar la justicia, han de conducirse siempre con integridad ante los foros judiciales”(39)
Finalmente, el Canon 38 del Código de Ética Profesional, supra, establece la obligación de la clase to-gada de “esforzarse, al máximo de su capacidad, en la exal-tación del honor y dignidad de su profesión [...] ”. La norma contenida en el referido canon impone a los abogados el “evitar hasta la apariencia de conducta profesional impropia”(40) La mera apariencia de uña conducta impro-pia “ ‘tiene un efecto dañino sobre la imagen, la confianza y el respeto de la ciudadanía hacia la profesión, así como lo tiene la verdadera ‘impropiedad ética’ ”.(41) De este modo, junto con el compromiso ético y moral que rige la profesión legal, el Canon 38, supra, exige que la clase togada examine continuamente su proceder(42) Los miembros de la clase togada deben velar por que su conducta esté acorde *386con el puntual sentido de responsabilidad que impone la función social que ejercen.(43)
En vista de lo anterior, “los deberes éticos contenidos en este canon, además de ser razón suficiente para sancionar a un abogado, atraviesan la totalidad de nuestro ordena-miento ético disciplinario”.(44) Así, pues, el Canon 38 del Código de Ética Profesional, supra, permite “sancionar la conducta éticamente reprochable, aun cuando ésta bien pudiera subsumirse en otros cánones”.(45)
Establecido el marco doctrinal aplicable, pasamos a determinar si el querellado incurrió en las violaciones imputadas.
l—l H—t HH
En este caso, la Comisionada Especial concluyó que el licenciado Feliciano Rodríguez aceptó la representación legal del señor Pared Espinal cuando tenía conocimiento de que no podía cumplir cabal y diligentemente con la respon-sabilidad profesional asumida. Señaló que ello fue lo que llevó al querellado a permitir que el cliente preparara los escritos y suscribirlos sin revisarlos ni corregirlos.
El querellado permitió que su cliente dirigiera el caso y le cedió la facultad de decidir el contenido de los escritos que se presentaban al foro judicial. Ello, sin que el abogado realizara un ejercicio idóneo y responsable de competencia y diligencia como exige el adecuado desempeño de la profesión. Como es sabido esto le está prohibido a toda la clase togada.
Un abogado no puede desatender sus deberes con el pre-texto de que su cliente asumió toda la responsabilidad del contenido de los escritos que se presentan en el tribunal. La firma de un abogado no es un mero complemento que *387embellece el documento. Cuando un abogado lo suscribe, garantiza que ha realizado una evaluación cuidadosa de su contenido y de cada expresión que se plasmó en él. Ello conlleva un ejercicio deliberativo indelegable de los abogados.
Por su incumplimiento y descuido, el licenciado Feli-ciano Rodríguez incluyó expresiones impropias e inadecua-das contra la otra parte y su abogada. Esto tuvo la conse-cuencia, a su vez, de que faltara a su deber ineludible de preservar el honor y la dignidad de la profesión y la buena relación entre compañeros mostrando una actitud respe-tuosa, sincera, honrada y de completa cordialidad.
No podemos pasar por desapercibido que el propio que-rellado admitió haberse apasionado con el caso y que se identificó con su cliente. Reconoció, además, en sus compa-recencias ante esta Curia que las mociones que se presen-taron en el Tribunal de Primera Instancia —que él había suscrito— contenían alegaciones con “lenguaje inapropiado y ofensivo” en contra de la querellante y de su represen-tante legal. (46) Aunque consistía de imputaciones serias que podían afectar la reputación y el buen nombre de una compañera de la profesión, el escrito que el querellado pre-sentó ante el tribunal estuvo ausente de prueba que lo sustentara.
Como profesional del derecho, el licenciado Feliciano Rodríguez tenía la obligación de mantenerse dentro de los parámetros éticos de respeto y mesura que establece el Có-digo de Ética Profesional. Los rencores existentes entre su cliente y la querellante no podían afectar la relación que debía existir entre compañeros abogados. Su obligación era velar que los asuntos en los que estuviera interviniendo se llevaran a cabo con el respeto, decoro y solemnidad que exige la buena administración de la justicia. Así, quedaba impedido de permitir que su cliente dirigiera el caso y se *388convirtiera en dueño de su consciencia. Tal proceder no está a la altura en que la clase togada debe conducirse y desempeñar sus funciones. Mediante la conducta antes mencionada, el licenciado Feliciano Rodríguez violó los Cá-nones 15, 18 y 29 del Código de Ética Profesional, supra.
Con respecto al Canon 9 y 12 del Código de Ética Profe-sional, supra, el querellado también actuó en contraven-ción a estos postulados. En el proceso civil de relaciones de familia, el tribunal señaló una vista para el 16 de agosto de 2012 con el fin de atender el asunto de la descalificación de los abogados. Esta vista fue trasferida a petición del licen-ciado Feliciano Rodríguez para el 17 de septiembre de 2012. Ese día, el letrado solicitó un término para consultar un posible acuerdo de transacción, por lo que se pautó un señalamiento para el 1 de octubre de 2012. Cabe mencio-nar que este nuevo señalamiento tuvo la anuencia de todas las partes. Posteriormente, el licenciado Feliciano Rodrí-guez solicitó la suspensión de la vista alegando un conflicto de calendario. Días después, el licenciado Feliciano Rodrí-guez solicitó autorización para renunciar a la representa-ción legal de su cliente. Ahora bien, sin que tal autoriza-ción se concediera, se ausentó a la vista que había señalado el Tribunal de Primera Instancia. En ese momento, el tribunal estableció un nuevo señalamiento para la vista, de-negó la solicitud de renuncia a la representación legal que presentó el querellado y ordenó su comparecencia al nuevo señalamiento. A pesar de lo anterior, el licenciado Feliciano Rodríguez volvió a ausentarse.
Debemos resaltar que la Comisionada Especial con-cluyó que, aunque la defensa del querellado era que pre-sentaba las mociones para transferir las vistas, éste nunca proveyó evidencia de los alegados conflictos en su calendario. Igualmente, puntualizó que el licenciado Feli-ciano Rodríguez se ausentaba a las vistas sin que el tribunal hubiera autorizado su incomparecencia o hubiera determinado transferirlas. Violó, pues, los Cánones 9 y 12 del Código de Ética Profesional, supra.
*389De igual manera, infringió los Cánones 18 y 20 del Có-digo de Etica Profesional, supra, cuando abandonó a su cliente en las referidas vistas sin haber obtenido la autori-zación del tribunal. Por su experiencia, y como surge del lenguaje claro del referido precepto, el querellado debía co-nocer que la mera presentación de una solicitud de relevo de representación legal no lo exoneraba de su obligación de comparecer en representación de su cliente; debía esperar hasta tanto el tribunal autorizara su renuncia.
Por otro lado, la presentación de una solicitud de desca-lificación sin presentar prueba alguna que la sostuviera, la citación a una toma de deposición a la abogada de la parte contraria con el objetivo de obtener su descalificación del caso a la luz del Canon 22 de Ética Profesional, supra, y con el fin de que se convirtiera en académica la vista en la que se iba a atender su solicitud de descalificación, consti-tuyen una violación al Canon 35 del Código de Ética Pro-fesional, supra. Con su proceder, el querellado no actuó de manera sincera ni honrada en toda exposición ante el tribunal, las partes y sus clientes.
Al mismo tiempo, la conducta del querellado se apartó de aquella que exalta el honor y la dignidad de la profesión. Según quedó probado, inter alia, éste procedió con desidia en el desempeño de su deber, realizó imputacio-nes serias contra una compañera de la profesión sin pro-barlas, dejó desprovisto a su cliente de un abogado en va-rias ocasiones a pesar de no haber sido autorizado para ello y, a su vez, faltó a su deber de respeto y consideración al tribunal. De hecho, parece cuestionable que el licenciado Feliciano Rodríguez solicitara la renuncia a la representa-ción legal de su cliente y, luego de haber sido descalificado por el tribunal por abandonar el caso y ausentarse a las vistas, acudiera sin notificar sobre ese particular al Tribunal de Apelaciones. De esta manera, el licenciado Feliciano Rodríguez también infringió el Canon 38 del Código de Ética Profesional, supra.
*390A la luz de los hechos y del derecho aplicable, es forzoso concluir que las actuaciones del licenciado Feliciano Rodrí-guez fueron contrarias a los Cánones 9, 12, 15, 18, 20, 29, 35 y 38 del Código de Ética Profesional, supra.
IV
Luego de reconocer el incumplimiento del querellado, queda por determinar la sanción que se impondrá. Sobre ese particular, es importante ponderar los factores siguien-tes: (1) la reputación del abogado en la comunidad; (2) su historial; (3) si es su primera falta; (4) si ninguna parte resultó perjudicada con su proceder; (5) la aceptación de la falta y su arrepentimiento; (6) si es un comportamiento aislado, y (7) cualquier otra consideración, ya sea ate-nuante o agravante, que surja de los hechos particulares del caso.(47)
Esta no es la primera vez que nos vemos en la obligación de intervenir por la conducta antiética de este abogado. En In re Feliciano Rodríguez, 147 DPR 275 (1998), lo suspendimos del ejercicio de la notaría por un término de tres meses y, posteriormente, en In re Feliciano Rodríguez, 150 DPR 859 (2000), ordenamos su suspensión indefinida de la práctica de la abogacía por infringir los Cánones 18, 23 y 38 del Código de Ética Profesional, supra, habiéndolo re-instalado posteriormente.
V
Por los fundamentos expuestos, ordenamos la suspensión inmediata e indefinida del ejercicio de la abogacía y de la notaría del Ledo. José A. Feliciano Rodríguez. Se le notifica que su fianza notarial queda automáticamente cancelada.

*391
El señor Feliciano Rodríguez deberá notificar a todos sus clientes de su inhabilidad de seguir representándolos, devolverles cualesquiera honorarios recibidos por trabajos no realizados, devolverles los expedientes de casos pendien-tes e informar inmediatamente de su suspensión a los foros judiciales y administrativos en los que tenga algún caso pendiente. Además, tiene la obligación de acreditar y certi-ficar a este Tribunal el cumplimiento con lo anterior en un término de treinta días contados a partir de la notificación de esta Opinión “per curiam”y Sentencia. Por su parte, se le ordena al Alguacil de este Tribunal que incaute inmediata-mente la obra protocolar y el sello notarial del señor Feli-ciano Rodríguez y los entregue al Director de la Oficina de Inspección de Notarías para la correspondiente investiga-ción e informe. Notifíquese personalmente esta Opinión “per curiam”y Sentencia al Sr. José A. Feliciano Rodríguez a través de la oficina del Alguacil de este Tribunal.


Se dictará Sentencia de conformidad.


 Osiris Anthony Pared Espinal v. Allison M. Cuevas Peguero, Civil Núm. FAL2012-0171.


 Moción reiterando solicitud ordenar inhibición de abogada, suplementado sobre desacatos y otros extremos, Apéndice de la Querella, pág. 13. Esta moción se acompañó con una declaración jurada emitida por el señor Pared Espinal, en la que indicó haberla leído y estar de acuerdo con la misma por constarle de propio conoci-miento las alegaciones incluidas, así como una expresión mediante la cual releva al licenciado Feliciano Rodríguez de cualquier responsabilidad por los hechos allí expuestos. Véase Juramento, Apéndice de la Querella, pág. 30.


 Véase Solicitud de descalificación de abogado de la parte demandante Ledo. José Feliciano RUA #3317, Apéndice de la Querella, pág. 31.


 Véase Informe de la Procuradora General, Apéndice de la Querella, pág. 4. Según el Informe de la Procuradora General, en el pasado el querellado había soli-citado la renuncia en otro proceso “tras alegar que ‘por razones personales, su cliente no había podido cooperar de manera adecuada con el abogado’ íd.


 Entre sus conclusiones, el Tribunal de Primera Instancia señaló que la con-ducta del querellado contravenía varios postulados del Código de Ética Profesional. Véase Minuta Resolución en el Informe de la Procuradora General, Apéndice de la Querella, pág. 36.


 Osiris Anthony Pared v. Allison Cuevas Peguero, Caso Núm. KLAN20122076.


 Sohcitando desestimación de la querella por no cumplir con las reglas y des-cahficación de la querellfe] por motivos de salud, Apéndice de la Querella, pág. 64.


 Contestación a querella, Apéndice de la Querella, pág. 70.


 Informe de la Procuradora General, Apéndice de la Querella, pág. 9.


 Escrito complementario al escrito en oposición a la queja presentadla], de 7 de mayo de 2014, págs. 2-4.


 La Oficina de la Procuradora General presentó ocho cargos contra el licen-ciado Feliciano Rodríguez, en los que señaló unas violaciones a los preceptos éticos que había imputado inicialmente en su informe, a saber, violaciones a los Cánones 9, 12, 15, 18, 20, 29, 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX. Véase Querella, pág. 5.


 In re Irisarri Castro, 172 DPR 193, 209-210 (2007).


 Íd., pág. 210.


 In re Montalvo Delgado, 196 DPR 541, 549 (2016).


 In re Rodríguez García, 197 DPR 515 (2017).


 In re Colón Collazo, 196 DPR 239, 242 (2016).


 In re Montalvo Delgado, supra, pág. 550.


 In re Montalvo Delgado, supra.


 In re Pagán Torres, 194 DPR 925, 929 (2016).


 In re Nazario Díaz, 195 DPR 623, 635 (2016), citando a In re Valentín Custodio, 187 DPR 529, 543 (2012).


 4 LPRA Ap. IX, C. 15.


 In re Irisarri Castro, supra, pág. 210.


 Íd., págs. 210-211.


 In re Vélez Lugo, 175 DPR 854, 857 (2009), citando In re Vélez Cardona, 148 DPR 505, 507 (1999).


6) Criterio general, 4 LPRA Ap. IX, Art. 18.


 In re Maldonado Maldonado, 197 DPR 802 (2017); In re Nazario Díaz, supra, pág. 636; In re Plaud González, 181 DPR 874, 886 (2011).


 In re Morell Bergantiños, 196 DPR 759, 763 (2016), citando a In re Amill Acosta, 181 DPR 934, 940 (2011).


 In re Nazario Díaz, supra, pág. 637.


 Íd.


 4 LPRA Ap. IX, C. 20.


 In re Montalvo Delgado, supra, pág. 553.


 In re Polanco Ortiz I, 196 DPR 126, 133 (2016), citando a In re Ortiz Guevara et al., 195 DPR 122 (2016).


 In re Irisarri Castro, supra, pág. 211.


 Íd.


 4 LPRA Ap. IX, C. 35.


 Íd.


 In re Ramírez Salcedo, 196 DPR 136, 148 (2016).


 Íd., pág. 149. Véase In re Rodríguez García, supra.


 In re Irizarry Vega, 176 DPR 241, 245-246 (2009). Véanse: In re Montañez Miranda, 157 DPR 275, 284 (2002); In re Curras Ortiz, 141 DPR 399, 402 (1996).


 4 LPRA Ap. IX, C. 38.


 In re Fingerhut Mandry, 196 DPR 327, 333 (2016), citando a In re Toro Iturrino, 190 DPR 582, 591-592 (2014).


 In re Prado Galarza, 195 DPR 894, 906 (2016), citando a In re Cuyar Fernández, 163 DPR 113, 117 (2004).


 In re Prado Galarza, supra, pág. 906.


 In re Fingerhut Mandry, supra, pág. 333.


 Íd.


 Véanse: Contestación a querella, 5 de noviembre de 2015, pág. 7; Escrito complementario al escrito en oposición a la queja presentadla], págs. 2-4.


 In re Irizarry Rodríguez, 193 DPR 633, 668 (2015).